February 19, 2010


Mr. James B. Pinson
Assistant City Attorney
1500 Marilla Street
7BN Dallas City Hall
Dallas, TX 75201
Mr. James C. Ho
Solicitor General of Texas
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  07-0931
      Court of Appeals Number:  07-06-00161-CV
      Trial Court Number:  GV202953

Style:      CITY OF DALLAS
      v.
      GREG ABBOTT, ATTORNEY GENERAL OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Peggy Culp           |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Clay T. Grover       |
|   |Mr. Quincy Quinlan       |
|   |Mr. Paul C. Watler       |
|   |Mr. Christopher D.       |
|   |Kratovil                 |